     Case 2:19-cv-01474-APG-BNW Document 25
                                         24 Filed 12/04/20
                                                  12/02/20 Page 1 of 4



 1   PHOEBE V. REDMOND, ESQ.
     Nevada Bar No. 9657
 2   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 3
     CLARK COUNTY SCHOOL DISTRICT
 4   OFFICE OF THE GENERAL COUNSEL
     5100 West Sahara Avenue
 5   Las Vegas, Nevada 89146
     Tel: (702) 799-5373
 6   Fax: (702) 799-5505
     redmopv@nv.ccsd.net
 7
     herrec4@nv.ccsd.net
 8   Attorneys for Clark County School District

 9                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11

12   ELISEO NAPOLES, MARIA NAPOLES                       CASE NO.: 2:19-cv-01474-APG-BNW
     AND M.N., A MINOR, BY AND
13   THROUGH HIS GUARDIAN AD LITEM,
                                                         STIPULATION AND ORDER TO
14                  Plaintiffs,                          EXTEND DISCOVERY DEADLINES
15
     v.                                                  (FIFTH REQUEST)
16
     CLARK COUNTY SCHOOL DISTRICT,
17   DOES I through X, inclusive; ROE
     CORPORATIONS I through X, inclusive,
18

19                  Defendant.

20
            Plaintiffs Eliseo Napoles, Maria Napoles, and M.N., by and through his guardian ad litem,
21   (hereinafter, “Plaintiffs”), and Defendant Clark County School District (hereinafter,
22   “Defendant”), by and through their respective attorneys of record, hereby stipulate to extend the
23   rebuttal expert deadline 14 days and the remaining discovery deadlines 60 days. This is the
24   parties’ fifth request for an extension of discovery deadlines.
25        1. DISCOVERY COMPLETED TO DATE:
26
            A.      Plaintiffs served Initial Disclosures on Defendant on January 24, 2020, and First
27
     Supplemental Disclosures on August 20, 2020.
28
     Case 2:19-cv-01474-APG-BNW Document 25
                                         24 Filed 12/04/20
                                                  12/02/20 Page 2 of 4



 1           B.      Defendant served Initial Disclosures on Plaintiffs on January 27, 2020, First

 2   Supplemental Disclosures on July 9, 2020, and Second Supplemental Disclosures on July 10,
 3
     2020.
 4
             C.     Plaintiffs provided Defendant with Medical Record Release Authorizations, and
 5
     Defendant correspondingly served subpoenas for M.N.’s medical records.
 6
             D.     Plaintiff M.N. served discovery in the form of Interrogatories, Requests for
 7

 8   Documents, and Requests for Admissions on May 12, 2020. Defendant provided its responses.

 9   Plaintiff requested certain supplemental responses to Defendant’s Interrogatory answers,
10   responses to Request for Production of Documents and Requests for Admissions and in
11
     accordance with a meet and confer on October 12, 2020, Defendant provided supplemental
12
     answers and responses to Request for Admissions and Interrogatory. The parties continue to
13
     discuss the parameters of certain e-discovery requests made by Plaintiff so that Defendant may
14

15   provide a supplemental response to said requests.

16           E.     Plaintiff M.N. served a supplemental request for production of documents on

17   September 18, 2020. Defendant provided its response.
18           F.     Defendant served discovery on all Plaintiffs in the form of Interrogatories and
19
     Requests for Production of Documents, on June 5, 2020. Plaintiffs have provided responses and
20
     supplemental responses.
21
             G.     Plaintiffs served initial expert reports on Defendant, on October 30, 2020.
22

23      2.   DISCOVERY YET TO BE COMPLETED:

24            A.    Plaintiff is taking the deposition of a fact witness on December 3, 2020. Plaintiffs

25   intend to take the depositions of other fact and expert witnesses.
26
              B.    Defendant intends on receiving M.N.’s remaining medical records in response to
27
     subpoenas and to take the depositions of Plaintiffs, along with other fact and expert witnesses.
28

                                                 Page 2 of 4
     Case 2:19-cv-01474-APG-BNW Document 25
                                         24 Filed 12/04/20
                                                  12/02/20 Page 3 of 4



 1   Defendant scheduled Eliseo and Maria Napoles’ depositions to take place on November 24,

 2   2020, however the depositions were vacated in light of new pandemic-related directives.
 3
              C.    On August 10, 2020, Defendant requested a time to take Plaintiff M.N.’s
 4
     deposition. Plaintiff is seeking to confer with M.N.’s doctors on whether M.N. is physically and
 5
     mentally capable of being deposed.
 6
         3. REASONS DISCOVERY COULD NOT BE COMPLETED WITHIN THE
 7
            EXISTING DEADLINE.
 8
            Good cause exists for this extension, as the current coronavirus/COVID-19 pandemic has
 9
     caused, and continues to cause, disruption to the practices of counsel involved in this case. The
10
     parties have been diligent in conducting discovery, including engaging in meet-and-confers,
11

12   providing supplemental discovery responses, noticing depositions, and disclosing initial expert

13   witnesses. However, the parties had to vacate Eliseo and Maria Napoles depositions’, scheduled
14   to take place on November 24, 2020, due to new pandemic-related directives and the surge of
15
     COVID-19 cases in the valley. Those depositions are in the process of being rescheduled. The
16
     parties are also engaging in discussions on M.N.’s medical ability to be deposed. Furthermore,
17
     Defendant requires additional time to produce reports in response to Plaintiffs’ expert reports, as
18

19   the pandemic in conjunction with the holidays in November have delayed the ability to obtain

20   said reports by the current deadline. In order to allow the parties to complete the remaining

21   discovery provided above, the parties respectfully request the rebuttal expert deadline be extended
22   two (2) weeks, while the other remaining discovery deadlines be extended sixty (60) days. This
23
     is the fifth request for an extension, which is made in good faith and not for the purposes of delay.
24
     …
25
     …
26

27   …

28   …

                                                 Page 3 of 4
     Case 2:19-cv-01474-APG-BNW Document 25
                                         24 Filed 12/04/20
                                                  12/02/20 Page 4 of 4



 1      4. PROPOSED SCHEDULE FOR COMPLETING DISCOVERY AND OTHER
           DISCOVERY DEADLINES.
 2
              The parties stipulate and agree to a proposed extension of the deadlines as set forth
 3

 4   below:

 5                                     Current Deadline           Revised Deadline
 6   Close of Discovery                January 15, 2021           March 16, 2021
 7
     Disclosure of Rebuttal Experts December 7, 2020              December 21, 2020
 8   and their Reports
     Dispositive Motions            February 16, 2021             April 15, 2021
 9
     Pretrial Order                    March 15, 2021             May 17, 2021 (If dispositive
10
                                                                  motions are filed, 30 days after
11                                                                the court’s ruling)

12
     Dated: December 2, 2020                          Dated: December 2, 2020
13
     HATFIELD & ASSOCIATES, LTD.                      CLARK COUNTY SCHOOL DISTRICT
14                                                    OFFICE OF THE GENERAL COUNSEL
15

16   By: _/s/ Trevor J. Hatfield________________      By: _/s/ Crystal J. Herrera ______________
        Trevor J. Hatfield (#7373)                        Phoebe V. Redmond (#9657)
17      703 S. Eighth Street                              Crystal J. Herrera (#12396)
        Las Vegas, Nevada 89101                           5100 West Sahara Avenue
18      Attorney for Plaintiffs                           Las Vegas, Nevada 89146
19                                                        Attorneys for Defendant

20

21                                               ORDER
22            IT IS SO ORDERED. IT IS SO ORDERED
23                                   DATED: 12:39 pm,Dated this _____day
                                                     December    04, 2020 of December 2020.
24

25
                                     BRENDA WEKSLER____________________________________
26                                   UNITED STATES UNITED
                                                   MAGISTRATE    JUDGE
                                                           STATES  MAGISTRATE JUDGE
27

28

                                                Page 4 of 4
